DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 3 and 6: the phrase "arc-like" renders the claim indefinite because the claim include elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d).
▪ Claims 4, 8 and 9 are also rejected as being dependent from claim 3.
▪ The claims have been interpreted as best understood by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Nimura (US 8,297,398) in view of Nagakubo (US 2013/0009378).
Nimura discloses:
a pair of left and right rear frames (22Ru, Lu) connected to a rear portion of a vehicle body frame (11) of the saddled vehicle (Fig. 1) and supporting a seat (15), 
a swing arm (28) swingably supported, via a pivot (27), by the vehicle body frame, and 
brake piping (139) which conveys hydraulic pressure to a rear brake caliper (62) for a rear wheel (31).
Fig. 2 illustrates that the brake piping is curved in front of the pivot and then routed under the swing arm.
Nimura does not directly disclose an ABS modulator disposed between left and right rear frames.
Nagakubo teaches a vehicle with an ABS modulator (88) disposed between a pair of left and right rear frames (see Figs. 3, 4)
wherein a connection terminal for the brake piping is provided at the ABS modulator, and the connection terminal is oriented forward and downward of the vehicle body along the rear frame (see Fig. 4, connection between piping 103 and ABS module)
Based on the teaching of Nagakubo, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Nimura in order to provide a means of regulating hydraulic pressure provided to the brakes, thus improving the safety of the vehicle.

Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 4, 6, 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the Examiner was unable to find prior art teaching, inter alia, an ABS modulator disposed between left and right rear frames with brake piping extending from the modulator forward and downward in front of a swing arm pivot and then routed under the swing arm to a rear brake caliper, wherein:
(a) an arc guide member for the brake piping is attached to a cylindrical portion pivotally supporting the pivot of the swing arm
or
(b) a master cylinder is fixed to a pivot plate pivotally supporting the pivot, and wherein second brake piping from the master cylinder to the ABS modulator is routed on an inner side in the vehicle width direction of the rear frame.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        

MLW
July 13, 2022

/JACOB B MEYER/Primary Examiner, Art Unit 3618